Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 24-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/13/2022.
Applicant’s election without traverse of claims 1-23 in the reply filed on 4/13/2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10660621. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite nearly identical subject matter.
Claim Objections
Claim 6 is objected to because of the following informalities:  Appropriate correction is required.
Claim 6 recites the limitation “the tissue collecting projection”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the sleeve". There is insufficient antecedent basis for this limitation in the claim as claim 13 is dependent on claim 10. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a(1)) as being anticipated by Benning (US 20170112477)
Regarding claim 1, Benning discloses a device for collecting a biological sample in an esophagus of a patient (paragraph 0053), the device comprising: 
a swallowable (e.g. capable of; it goes into the esophagus) collection portion (14) for collecting a sample at a collection site in the esophagus (paragraph 0052-0053);
a stylet (12) connected with the collection portion (14) for placing the collection portion into the back of a throat of a patient for swallowing (paragraph 0052, 0060-0061, 0064). 
Regarding claim 2, Benning discloses a device for collecting a biological sample as set forth in claim 1 wherein a catheter (20) (paragraph 0065) is connected to the collection portion and a connector, the stylet extending through the catheter from the stylet (12) toward the collection portion (paragraphs 0066-0067), the stylet extending through the catheter from the stylet toward the collection portion (paragraph 0066-0067).  
Regarding claim 3, Benning discloses wherein the connector is a Y-fitting (Fig 1, ports 7 of hub 27 are a y shape), the stylet being connected to a first branch of the connector (Fig 1 shows wherein the shaft 12 and elongate shaft 22 is connected at a proximal end 28 to port 6), the first branch of the connector extending at an angle to a second branch of the connector, the second including a stopcock (hub 27 to facilitate connection to other medical devices e.g. syringe, stopcock, paragraph 0067).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz (US 20160317132) (Fig 1) in view of Benning (US 20170112477)
Regarding claim 1, Markowitz discloses A device for collecting a biological sample in an esophagus of a patient (paragraph 0023-0024), the device comprising: 
a swallowable collection portion (12/112) for collecting a sample at a collection site in the esophagus (paragraph 0023).
Markowitz is silent regarding a stylet connected with the collection portion for placing the collection portion into the back of a throat of a patient for swallowing.  Benning teaches a stylet (12) connected with the collection portion (14) for placing the collection portion into the back of a throat of a patient for swallowing (paragraph 0052, 0060-0061, 0064). Therefore, it would have obvious to one of ordinary skill in the art at the time of the invention to modify Markowitz by including a stylet connected to the collection portion for specific placement as taught by Benning to transfer forces applied to the shaft to allow for advancing and retracting the tissue collection portion with control and precision. 
Regarding claim 2, Markowitz discloses a device for collecting a biological sample as set forth in claim 1 wherein a catheter is connected to the collection portion (paragraph 0025). Markowitz is silent regarding a connector, the stylet extending through the catheter from the stylet toward the collection portion.  Benning teaches a connector (paragraphs 0066-0067), the stylet extending through the catheter from the stylet toward the collection portion (paragraph 0066-0067).  Therefore, it would have obvious to one of ordinary skill in the art at the time of the invention to modify Markowitz by including a catheter with a connector and a stylet connected to the collection portion for specific placement as taught by Benning to transfer forces applied to the shaft to allow for advancing and retracting the tissue collection portion with control and precision.
Regarding claim 3, Markowitz is silent regarding a device for collecting a biological sample as set forth in claim 2 wherein the connector is a Y-fitting, the stylet being connected to a first branch of the connector, the first branch of the connector extending at an angle to a second branch of the connector, the second including a stopcock.  Benning teaches wherein the connector is a Y-fitting (Fig 1, ports 7 of hub 27 are a y shape), the stylet being connected to a first branch of the connector (Fig 1 shows wherein the shaft 12 and elongate shaft 22 is connected at a proximal end 28 to port 6), the first branch of the connector extending at an angle to a second branch of the connector, the second including a stopcock (hub 27 to facilitate connection to other medical devices e.g. syringe, stopcock, paragraph 0067). Therefore, it would have been obvious at the time of the invention to modify Markowitz to include a y-fitting connector, and stopcock as taught by Benning for the purpose of allowing other instruments to access the catheter lumen and thereby facilitate the procedure. 
Regarding claim 4, Markowitz discloses a device for collecting a biological sample as set forth in claim 1 wherein the collection portion (12) includes a first axial end portion (14) and a second axial end portion (16), the second axial end portion having a collapsed position and an expanded position (paragraph 0026), the second axial end portion moving in an axial direction relative to the first axial end portion when the second axial end portion moves between the collapsed position and the expanded position, the second axial end portion extending axially into the first axial end portion and having a concave shape when the second axial end portion is in the collapsed position (paragraph 0027).  
Regarding claim 5, Markowitz discloses a device for collecting a biological sample as set forth in claim 1 wherein the second axial end portion (16) has an outer surface (32) facing radially outwardly when the second axial2ACTIVE 64141163v1Attorney Docket No. 189573-010202/USUSSN 16/610,115 end portion (16) is in the expanded condition, the outer surface facing radially inwardly when the second axial end portion is in the collapsed position (paragraph 0030) (Fig 2 and 3).  
Regarding claim 6, Markowitz discloses A device for collecting a biological sample as set forth in claim 4 wherein the second axial end portion (16) includes a plurality of tissue collecting projections (40) extending from an outer surface (32) of the second axial end portion (paragraph 0031) (Fig 4).  
Regarding claim 7, Markowitz discloses a device for collecting a biological sample as set forth in claim 6 wherein a first side wall (54) of the tissue collecting projection extends generally perpendicular to the outer surface of the second axial end portion and a second wall (56) of the tissue collection projection tapers toward the first side wall as the side walls extend radially outward from the outer surface when the second axial end portion is in a non-inflated position between the collapsed and expanded positions (paragraph 0033) (Fig 5).  
Regarding claim 10, Markowitz discloses the second axial end portion has a lower durometer. Markowitz is silent regarding a device for collecting a biological sample as set forth in claim 6 wherein the second axial end portion has a durometer between 5 -90 Shore A (paragraph 0024, 0028).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have wherein the second axial end portion has a durometer between 5 and 90 Shore A, since where the general conditions of the claim are disclosed in the prior art (distal proximal end has a lower durometer than proximal axial end, paragraph 0024), discovering the optimal or workable ranges involves only routine skill in the art. The motivation for doing so would be to offer a material of proper flexibility to allow the end portion to expand and contract. 
Regarding claim 11, Markowitz discloses the second axial end portion has a lower durometer. Markowitz is silent regarding a device for collecting a biological sample as set forth in claim 6 wherein the second axial end portion has a durometer between 20-70 Shore A (paragraph 0024, 0028). It would have been obvious to one of ordinary skill in the art at the time of the invention to have wherein the second axial end portion has a durometer between 5 and 90 Shore A, since where the general conditions of the claim are disclosed in the prior art (distal proximal end has a lower durometer than proximal axial end, paragraph 0024), discovering the optimal or workable ranges involves only routine skill in the art. The motivation for doing so would be to offer a material of proper flexibility to allow the end portion to expand and contract.
Regarding claim 14, Markowitz discloses a device for collecting a biological sample as set forth in claim 4 wherein the second axial end portion includes a plurality of tissue collecting projections extending from an outer surface of the second axial end portion, each of the projections having a V-shape connected to an adjacent V-shaped projection (paragraph 0031, 0034) (Fig 1 and 4).  
Regarding claim 15, Markowitz discloses a device for collecting a biological sample as set forth in claim 4 further including a cap (“cap or cover”) extending over the second axial end portion when the second axial end portion is in the collapse position to retain the second axial end portion in the collapsed position (paragraph 0036).  
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz (US 20160317132) (Fig 1) in view of Benning (US 20170112477) further in view of Lonky (US 20130267870)
Regarding claim 8, Markowitz is silent regarding a device for collecting a biological sample as set forth in claim 7 wherein a lip extends from a radially outer surface of the projection toward the first side wall of the tissue collecting projection when the second axial end portion is in the expanded position. Lonky teaches wherein a lip extends from a radially outer surface of the projection (Fig 5B shows wherein abrasive material 110 has a curved tip that serves as a lip, paragraph 0140) toward the first side wall of the tissue collecting projection when the second axial end portion is in the expanded position (Figs 1A-B and 5B wherein the hooks are curved towards both proximal and distal directions when head 120 is deployed). Therefore, it would have been obvious at the time of the invention to modify Markowitz to include a lip as taught by Lonky as to abrade tissue and thereby loosen tissue for collection wherein rigid hooks can be used to abrade the epithelial tissue. 
Regarding claim 9, Markowitz discloses a device for collecting a biological sample as set forth in claim 8 wherein at least one of the tissue collecting projections has a V-shape, the first side wall facing in a proximal direction and forming an inner wall of the V-shape, the second side wall facing in a distal direction and forming an outer wall of the V-shape (paragraph 0031, 0034) (Fig 1 and 4).  
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz (US 20160317132) (Fig 1) in view of Benning (US 20170112477) further in view of Markowitz (Fig 12). 
Regarding claim 12, Markowitz (Fig 1) is silent regarding device for collecting a biological sample as set forth in claim 4 further including a sleeve in the first axial end portion. Markowitz teaches a sleeve in the first axial end portion (wherein a first axial end portion 622 overlaps the proximal axial end portion 614, paragraph 0078) (Fig 12). Therefore, it would have been obvious at the time of the invention to modify Markowitz (Fig 1) to further include a sleeve as taught by Markowitz (Fig 12) to provide a smooth outer surface and allow for easier movement of the collection portion (paragraph 0077-0078). 
Regarding claim 13, Markowitz (Fig 1) is silent regarding a device for collecting a biological sample as set forth in claim 10 wherein the sleeve is held in the first axial end portion by an undercut rim on the first axial end portion.  Markowitz teaches wherein the sleeve is held in the first axial end portion by an undercut rim on the first axial end portion (first axial end portion 622 engages a shoulder 624 on the proximal axial end portion 614, paragraph 0078) (Fig 12). Therefore, it would have been obvious at the time of the invention to modify Markowitz (Fig 1) to further include a sleeve which is held in the first axial end portion by an undercut rim as taught by Markowitz (Fig 12) to allow a junction without any protrusions and thereby providing a smooth surface and easier movement of the collection portion (paragraph 0077-0078).
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz (US 20160317132) (Fig 1) in view of Benning (US 20170112477) further in view of Rachlin (US 20150289752)
Regarding claim 16, Markowitz is silent regarding a device for collecting a biological sample as set forth in claim 4 further including a weight connected to the first axial end portion. Rachlin teaches a weight connected to the first axial end portion (weight may be added to the capsule…circularly symmetric set of beads 1603-1605, paragraph 0138) (Fig 16). Therefore, it would have been obvious at the time of the invention to modify Markowitz to include a weight connected to the first axial portion as taught by Rachlin for the purpose of utilizing gravity to assist in moving the capsule through the lumen easily (paragraph 0138, 0142). 
Claims 17-19, 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz (US 20160317132) (Fig 1) in view of Markowitz (Fig 12). 
Regarding claim 17, Markowitz (Fig 1) discloses A device for collecting a biological sample in an esophagus of a patient (abstract), the device comprising: 
a collection portion (12/112) having a first axial end portion (14/114) and a second axial end portion (16/116), the second axial end portion having a collapsed position and an expanded position (paragraph 0026, 0041), the second axial end portion moving in an axial direction relative to the first axial end portion when the second axial end portion moves between the collapsed position and the expanded position, the second axial end portion extending axially into the first axial end portion and having a concave shape when the second axial end portion is in the collapsed position (paragraph 0027, 0042); and 
Markowitz (Fig 1) is silent regarding a sleeve in the first axial end portion.  Markowitz (Fig 12) teaches a sleeve in the first axial end portion (wherein a first axial end portion 622 overlaps the proximal axial end portion 614, paragraph 0078) (Fig 12). Therefore, it would have been obvious at the time of the invention to modify Markowitz (Fig 1) to further include a sleeve as taught by Markowitz (Fig 12) to provide a smooth outer surface and allow for easier movement of the collection portion (paragraph 0077-0078). 
Regarding claim 18, Markowitz (Fig 1) is silent regarding a device for collecting a biological sample as set forth in claim 10 wherein the sleeve is held in the first axial end portion by an undercut rim on the first axial end portion.  Markowitz teaches wherein the sleeve is held in the first axial end portion by an undercut rim on the first axial end portion (first axial end portion 622 engages a shoulder 624 on the proximal axial end portion 614, paragraph 0078) (Fig 12). Therefore, it would have been obvious at the time of the invention to modify Markowitz (Fig 1) to further include a sleeve which is held in the first axial end portion by an undercut rim as taught by Markowitz (Fig 12) to allow a junction without any protrusions and thereby providing a smooth surface and easier movement of the collection portion (paragraph 0077-0078).
Regarding claim 19, Markowitz (Fig 1) is silent regarding a device for collecting a biological sample as set forth in claim 17 wherein the second axial end portion extends axially into the sleeve when the second axial end portion is in the collapsed position.  Markowitz (Fig 1) teaches wherein the second axial end portion extends axially into the sleeve when the second axial end portion is in the collapsed position (paragraph 0078-0079) (Fig 12).  Therefore, it would have been obvious at the time of the invention to modify Markowitz (Fig 1) to further include a sleeve as taught by Markowitz (Fig 12) to provide a smooth outer surface and allow for easier movement of the collection portion (paragraph 0077-0078).
Regarding claim 21, Markowitz discloses A device for collecting a biological sample as set forth in claim 17 wherein the second axial end portion has an outer surface facing radially outwardly when the second axial end portion is in the expanded condition, the outer surface facing radially inwardly when the second axial end portion is in the collapsed position (paragraph 0030).  
Regarding claim 22, Markowitz discloses a device for collecting a biological sample as set forth in claim 6 wherein the second axial end portion has a durometer between 5 -90 Shore A (paragraph 0024, 0028).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have wherein the second axial end portion has a durometer between 5 and 90 Shore A, since where the general conditions of the claim are disclosed in the prior art (distal proximal end has a lower durometer than proximal axial end, paragraph 0024), discovering the optimal or workable ranges involves only routine skill in the art. The motivation for doing so would be to offer a flexible material to allow the end portion to expand and contract. 
Regarding claim 23, Markowitz discloses a device for collecting a biological sample as set forth in claim 6 wherein the second axial end portion has a durometer between 20-70 Shore A (paragraph 0024, 0028).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have wherein the second axial end portion has a durometer between 5 and 90 Shore A, since where the general conditions of the claim are disclosed in the prior art (distal proximal end has a lower durometer than proximal axial end, paragraph 0024), discovering the optimal or workable ranges involves only routine skill in the art. The motivation for doing so would be to offer a flexible material to allow the proximal end portion to maintain its shape when the distal end is collapsing or expanding or collapse itself due to any outside influence. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz (US 20160317132) (Fig 1) in view of Markowitz (Fig 12) further in view of Benning (US 20170112477)
Regarding claim 20, Markowitz discloses a device for collecting a biological sample as set forth in claim 17 wherein the collection portion is swallowable (12/112) (paragraph 0023). 
Markowitz is silent regarding a stylet connected with the collection portion for placing the collection portion into the back of a throat of a patient for swallowing.  Benning teaches a stylet (12) connected with the collection portion (14) for placing the collection portion into the back of a throat of a patient for swallowing (paragraph 0052, 0060-0061, 0064). Therefore, it would have obvious to one of ordinary skill in the art at the time of the invention to modify Markowitz by including a stylet connected to the collection portion for specific placement as taught by Benning to transfer forces applied to the shaft to allow for advancing and retracting the tissue collection portion with control and precision. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791